DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 04/05/2022 have been fully considered but they are not persuasive. In response to Applicant’s argument that Qian does not teach the opening in the front side of the housing where this opening is used for positioning a print surface below the print head and within the print area of the cavity, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ 2d 1647 (1987).
Examiner acknowledges claim 3 has been cancelled.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-7 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Qian (CN 205865873).
With regard to claim 1, Qian discloses a printer [Fig. 1] comprising:
a housing comprising an upper portion (100) and a lower portion (200) with a cavity [Fig. 2] there between and wherein the upper portion and lower portion are connected by one or more hinges (300) [rotating mechanism; Fig. 1] such that the housing opens about the hinged connection between the upper portion and the lower portion to expose the cavity there between [rotate upper cover to a certain angle of inclined state] and wherein the upper portion is positioned above the lower portion [Fig. 1] and the hinged connection allows the upper portion to be lifted up with respect to the lower portion to expose one or more printer components for access through the cavity [upper cover is opened to expose a print head mounted on an inner surface of the bottom shell (201)].
wherein the one or more hinges are provided on a rear side of the housing [Fig. 1] to connect the upper portion to the lower portion and wherein a front side of the housing comprises an opening for positioning a print surface a print head and within a print area within the cavity [Fig. 1].
With regard to claim 2, wherein the one or more hinges secure the upper portion to the lower portion and wherein the one or more hinges are positioned on a same perimeter side of the housing such that the housing opens about one side [Fig. 1].
With regard to claim 4, wherein the upper portion has a top (101) and one or more perimeter side walls extending downwardly therefrom [Fig. 1] and wherein the lower portion comprises a floor (203) [Fig. 3] and one or more perimeter side walls extending upwardly therefrom such that a rear perimeter side wall of the upper portion and a rear perimeter side wall of the lower portion are connected by the one or more hinges spaced apart along the rear perimeter side wall.


    PNG
    media_image1.png
    482
    256
    media_image1.png
    Greyscale

With regard to claim 5, wherein the upper portion supports a frame (103) [nozzle mounting plate; Fig.7] for operably retaining one or more printer components selected from the group consisting of a print head, a gantry for linear movement of the print head there along, a controller for the printer system, a print head ink maintenance system for cleaning one or more nozzles of the print head or combinations thereof [a printhead is fixedly installed on the nozzle mounting plate; Fig. 7].
With regard to claim 6, Qian discloses all the limitations of claim 1 and also discloses wherein the lower portion comprises a floor (203) [Fig. 3] and supports one or more removable components for the printer comprising an ink mist collection system, a debris tray or a combination thereof.

With regard to claim 7, wherein the printer is a printer for printing on the surface of a food product [solid chocolate] and wherein one of the upper portion or lower portion operably supports a receiving arm (202) [Fig. 3] that is extendable and retractable into the cavity and across a path of a print head of the printer for providing food products to the print head for printing thereon [X-Y direction drive mechanism; Fig. 4].
With regard to claim 9, wherein the printer is openable about the hinged connection to expose one or more removable components (202) for cleaning, service or replacement wherein the printer is openable and closeable manually and without tools [Fig. 3 and Fig. 4].

Allowable Subject Matter
Claim 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8 is objected to because the prior art does not teach or make obvious a lower portion having a floor configured to removable couple to a housing of a motorized base which operably supports a delivery tray that is operational in synch with the receiving arm.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACEY M MCMILLION whose telephone number is (571)270-5193. The examiner can normally be reached Monday-Friday 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACEY M MCMILLION/Examiner, Art Unit 2853                                                                                                                                                                                                        
/ERICA S LIN/Primary Examiner, Art Unit 2853